Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  160776                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160776
                                                                    COA: 350915
                                                                    Ottawa CC: 18-042101-FC
  JOSHUA TODD STANTON,
           Defendant-Appellant.

  _____________________________________/

         By order of July 28, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the November 13, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we VACATE the sentence of the Ottawa Circuit Court, and we REMAND this case to that
  court for resentencing. The prosecuting attorney has conceded that the trial court erred in
  scoring Offense Variable (OV) 4, MCL 777.34. Because correcting the OV score would
  change the applicable guidelines range, resentencing is required. People v Francisco, 474
Mich. 82 (2006). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2020
           b0921
                                                                               Clerk